                                                                  1907
     Iaodgat1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                             17 Cr. 686 (LAK)

5    JAMES GATTO, a/k/a "Jim,"
     MERL CODE,
6    CHRISTIAN DAWKINS,

7                    Defendants.

8    ------------------------------x

9                                              October 24, 2018
                                               9:38 a.m.
10
     Before:
11                        HON. LEWIS A. KAPLAN,

12                                             District Judge
                                                 and a Jury
13

14                               APPEARANCES

15   ROBERT S. KHUZAMI
          Acting United States Attorney for the
16        Southern District of New York
     BY: EDWARD B. DISKANT
17        NOAH D. SOLOWIEJCZYK
          ALINE R. FLODR
18        ELI J. MARK
          Assistant United States Attorneys
19
     WILLKIE FARR & GALLAGHER LLP
20        Attorneys for Defendant Gatto
     BY: MICHAEL S. SCHACHTER
21        CASEY E. DONNELLY

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                         1908
     Iaodgat1

1                          APPEARANCES (Cont'd)

2    NEXSEN PRUET LLC
          Attorneys for Defendant Code
3    BY: MARK C. MOORE
              -and-
4    MERL F. CODE

5    HANEY LAW GROUP PLLC
          Attorneys for Defendant Dawkins
6    BY: STEVEN A. HANEY

7

8    Also present:   SONYA JACOBS, Paralegal
                     SYLVIA LEE, Paralegal
9                    ANTHONY CASOLA, FBI

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                          1909
     Iaodgat2                    Verdict

1               (Trial resumed; jury not present)

2               THE COURT:   Good morning, all.

3               ALL COUNSEL:   Good morning, your Honor.

4               THE COURT:   I gather we have the jury, so let's bring

5    them in.

6               The defendants all are present.

7               (9:39 a.m., jury present)

8               THE COURT:   Good morning, ladies and gentlemen.

9               The defendants are present.

10              You may resume your deliberations.   I always count

11   heads in the morning, though.     Thank you.

12              We are in recess.

13              (Recess pending jury verdict)

14              (2:47 p.m., jury not present)

15              THE COURT:   I am advised that the jury has arrived at

16   a verdict.

17              Before I bring them in, I want to remind everyone

18   that, with the exception of any particular devices the

19   possession of which I authorized by written order prior to the

20   start of the trial, no electronic devices should be in this

21   courtroom.    If you have one, you ought to take it outside and

22   park it somewhere.      No cell phone communications.   No emails.

23   No texts.    Nothing.

24              No demonstrations or outcries when the verdict is

25   announced.    We expect decorum in the courtroom.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        1910
     Iaodgat2                     Verdict

1               Am I clear to everybody?

2               OK.   Bring in the jury.

3               And no one bolts for the door before we recess.

4               (2:50 p.m., jury present)

5               THE COURT:   Who is the foreman?

6               Sir, has the jury reached a verdict.

7               THE FOREMAN:   Yes, it has.

8               THE COURT:   Please hand it to Andy in the envelope.

9               (Pause)

10              The defendants will rise and face the jury.

11              The Clerk will publish the verdict.

12              THE CLERK:   Will the foreperson of the jury please

13   rise.

14              Mr. Foreman, as to Count One, conspiracy to commit

15   wire fraud, how do you find the defendant James Gatto, not

16   guilty or guilty?

17              THE FOREPERSON:   Guilty.

18              THE CLERK:   As to Defendant Merl Code, not guilty or

19   guilty?

20              THE FOREPERSON:   Guilty.

21              THE CLERK:   As to Defendant Christian Dawkins, not

22   guilty or guilty?

23              THE FOREPERSON:   Guilty.

24              THE CLERK:   As to Count Two, wire fraud (University of

25   Louisville), as to defendant James Gatto, not guilty or guilty?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        1911
     Iaodgat2                     Verdict

1               THE FOREPERSON:   Guilty.

2               THE CLERK:   As to Defendant Merl Code, not guilty or

3    guilty?

4               THE FOREPERSON:   Guilty.

5               THE CLERK:   As to defendant Christian Dawkins, not

6    guilty or guilty?

7               THE FOREPERSON:   Guilty.

8               THE CLERK:   As to Count Three, wire fraud (University

9    of Kansas), as to defendant James Gatto, not guilty or guilty?

10              THE FOREPERSON:   Guilty.

11              THE COURT:   You may be seated, sir.

12              Is there a request for a poll?

13              MR. SCHACHTER:    Yes, your Honor.

14              THE COURT:   Poll the jury, please.

15              You may all be seated.

16              THE CLERK:   Juror No. 1, is that your verdict?

17              JUROR:   Yes.

18              THE CLERK:   Juror No. 2, is that your verdict?

19              THE FOREMAN:    Yes.

20              THE CLERK:   Juror No. 3, is that your verdict?

21              JUROR:   Yes.

22              THE CLERK:   Juror No. 4, is that your verdict?

23              JUROR:   Yes.

24              THE CLERK:   Juror No. 5, is that your verdict?

25              JUROR:   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                   1912
     Iaodgat2                    Verdict

1               THE CLERK:   Juror No. 6, is that your verdict?

2               THE FOREMAN:    Yes.

3               THE CLERK:   Juror No. 7, is that your verdict?

4               JUROR:   Yes.

5               THE CLERK:   Juror No. 8, is that your verdict?

6               JUROR:   Yes.

7               THE CLERK:   Juror No. 9, is that your verdict?

8               JUROR:   Yes.

9               THE CLERK:   Juror No. 10, is that your verdict?

10              JUROR:   Yes.

11              THE CLERK:   Juror No. 11, is that your verdict?

12              JUROR:   Yes.

13              THE CLERK:   Juror No. 12, is that your verdict?

14              JUROR:   Yes.

15              THE CLERK:   Jury unanimous, your Honor.

16              THE COURT:   Is there any reason why the verdict

17   shouldn't be recorded and the jury discharged?

18              Mr. Diskant?

19              MR. DISKANT:    No, your Honor.

20              THE COURT:   Mr. Moore?

21              MR. MOORE:   No, your Honor.

22              THE COURT:   Mr. Haney?

23              MR. HANEY:   No, your Honor.

24              THE COURT:   Mr. Schachter?

25              MR. SCHACHTER:   No, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        1913
     Iaodgat2                    Verdict

1               THE COURT:   The verdict shall be recorded.

2               Members of the jury, I make it a practice never, ever,

3    to comment on the substance of a jury's verdict, and I'm not

4    going to depart from that now.     You did your job, I do my job,

5    and let it rest there.

6               I do think it is very important, however, to recognize

7    the fact that I certainly appreciate, and I know everyone else

8    appreciates, the seriousness with which you took your job, the

9    attention you have paid to it over long days of trial and long

10   days of deliberation.     You are entitled to a great deal of

11   credit for that.   It's a duty that we all have and a privilege

12   that we all have as citizens.     It is one of the things that

13   makes this country what it is.     And you give up a lot of time,

14   and a lot of effort, and you put up with a lot of inconvenience

15   to do it, and I thank you on behalf of the United States and

16   everyone involved in this trial.

17              Now, I'm going to discharge you in just a moment.      As

18   soon as you are discharged, you are free to say or not say

19   anything about this case that you wish to to anyone.      Let me

20   make a couple of suggestions.

21              First of all, you are not obliged to talk to anybody.

22   That includes reporters.     It's your call entirely.    If you

23   elect to talk to anyone at all, I just suggest that you bear in

24   mind that in saying whatever you may want to say about what

25   happened in the jury room, you respect the fact that your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          1914
     Iaodgat2                      Verdict

1    fellow jurors have some expectation of privacy.        It's not a

2    matter of law, it's just a matter of the golden rule, "Do unto

3    others as you would like them to do unto you."        It is a matter

4    of your own personal judgment.

5               It is not inconceivable that somebody connected in one

6    way or another with the prosecution or the defense might seek

7    to contact you or talk to you about the case.        You are free to

8    do what you wish in that regard.        If someone approaches you,

9    however, and you don't wish to talk, or if you have talked and

10   you want to stop, and it's someone involved in the case who

11   doesn't take no for an answer, please feel free to call Andy.

12   I have a sneaky suspicion I can put a stop to that problem.

13              With that, I thank you again.      And you should proceed

14   into the jury room, collect your stuff, leave your notes with

15   Andy, and have a wonderful afternoon and weekend.       Thank you so

16   much.

17              (Pause)

18              You know, it occurs to me to say one more thing.

19   There may be a lot of press and other people around the

20   building.    There are at least two other very high-profile cases

21   going on here today.    Why they are there, I couldn't begin to

22   know.   I think the security personnel, if needed, will help you

23   get out of the building.

24              OK.   Thank you.

25              (The jury was dismissed)


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       1915
     Iaodgat2                       Verdict

1               THE COURT:    OK.   Please be seated, folks.

2               I propose to set sentencing for March 5th at 10 a.m.

3               Does that work for everybody?

4               (Pause)

5               OK, March 5th it is.

6               Any applications?

7               (Pause)

8               MR. DISKANT:   No, your Honor.

9               THE COURT:    OK.   I think that concludes our business.

10              I think I would like to visit for a minute with lead

11   counsel in the robing room.

12              OK.   Thank you.    We are adjourned.

13              (Adjourned)

14

15

16

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
